BELCHER, Judge.
Upon a trial before the court without a jury, appellant was convicted for unlawfully carrying a pistol; the punishment, a fine of $100.
Appellant did not testify or offer any evidence in her behalf.
Appellant contends here that her possession of the pistol was momentary and the distance travelled was only a few feet, which does not constitute the offense of unlawfully carrying a pistol.
The testimony shows that appellant was in possession of the pistol. However, it is not shown that the pistol came from the glove compartment of the pick-up hereinafter mentioned, nor when or from where it came into her possession, nor does the testimony show the distance that she carried the pistol.
The evidence shows that appellant drove around the block from the point where Officer Cooper had stopped her husband, then stopped her automobile behind her husband’s pick-up, went to the pick-up, took something from the glove compartment, returned to her automobile, and then threw an object on a vacant lot which was later identified as being a pistol. This testimony, at most, raised a question of fact as to her possession of the pistol being momentary, which the trial judge resolved against *69appellant. We find the evidence sufficient to sustain the conviction. Schuh v. State, 58 Texas Cr. R. 165, 124 S.W. 908.
The judgment is affirmed.
Opinion approved by the Court.